  Case 3:19-cv-01186-JPG Document 31 Filed 04/27/21 Page 1 of 1 Page ID #64




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

KEVIN JOHNSON,

Plaintiff,

v.                                                     Case No. 19-cv-1186 JPG

SMEEZ, INC.,

Defendant.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: April 27, 2021                   MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk




Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
